Citation Nr: 1634091	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include osteoarthritis.  

2.  Entitlement to service connection for a left knee disorder to include osteoarthritis.  

3.  Entitlement to service connection for a right shoulder disorder to include acromioclavicular joint degenerative joint disease and rotator cuff impingement syndrome.  

4.  Entitlement to service connection for a left shoulder disorder to include osteoarthritis and rotator cuff impingement syndrome.  

5.  Entitlement to service connection for a right hip disorder to include osteoarthritis.  
6.  Entitlement to service connection for a left hip disorder to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  The Appellant is the Veteran's fiduciary for VA purposes.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Reno, Nevada, Regional Office (RO) which denied service connection for  a right knee disorder, a left knee disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, and a left hip disorder.  In October 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  
In May 2015, the Veteran was determined to be incompetent for VA purposes.  The Appellant was subsequently appointed as the Veteran's fiduciary for VA purposes.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

The accredited representative contends that service connection for a right knee disorder, a left knee disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, and a left hip disorder as the claimed disabilities were initially manifested during active service.  In the alternative, the accredited representative asserts that the Veteran initially manifested a recurrent knee disorder during active service and subsequently incurred recurrent shoulder and hip disorders secondary to his knee disabilities.  

Knees

The Veteran's service treatment records convey that he was seen for left knee complaints.  A March 1967 treatment entry states that the Veteran was diagnosed with a "superficial infection of the [left] knee."  The report of the Veteran's July 1968 physical examination for service separation states that the Veteran complained of leg cramping.  On physical examination, the Veteran was reported to exhibit normal lower extremities and no musculoskeletal abnormalities.  VA clinical documentation dated in August 2011 states that the Veteran complained of "bilateral knee and hip pain intermittently since 1966."  Contemporaneous X-ray studies of the knees revealed bilateral knee osteoarthritis.  VA clinical documentation dated in August 2013 conveys that the Veteran was diagnosed with left knee degenerative joint disease and underwent a left total knee arthroplasty.  

The Veteran has not been afforded a VA knee examination which addresses the nature of his right knee and left knee disabilities and their relationship, if any, to active service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the October 2015 Board hearing, the Veteran testified that he received all of his treatment at VA medical facilities.  VA clinical documentation dated after November 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Appellant's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

All Other Issues

An October 2011 report from the Social Security Administration (SSA) states that the Veteran had been in receipt of SSA disability benefits since August 1986.  The evidence considered by the SSA in granting Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Appellant includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that he provide information as to all treatment of the Veteran's right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hip disorder and left hip disorder after November 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after November 2015.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  
4.  Schedule the Veteran for a VA knee examination in order to determine the nature and etiology of his right knee disorder and left knee disorder and their relationship, if any, to active service and the Veteran's in-service left knee  and lower extremity complaints.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent knee disorder had its onset during active service; is related to the Veteran's in-service left knee superficial infection and lower extremity cramping; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

